Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "renewed mounting" in the last paragraph.  It is unclear what applicant intends to mean by renewed mounting.  It is assumed that this is meant to indicate the mounting previously mentioned in claim 1 is used again as indicated by the steps “carried out again in a cyclical manner”
The term "a vicinity" in claim 4 is a relative term which renders the claim indefinite.  The term “a vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what Applicant intends a vicinity to indicate there is no measurement .
Montonen recites returning to mounting in claim 1, it is unclear where the mounting is returned to for the purpose of examination it is assumed the mounting is returned to the furnace inlet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montonen as applied to claim 1 above, and further in view of Bailey et al. US 20120297828 referred to as Bailey herein after
Regarding claims 1 and 6, Montonen discloses a method (at least Col 4; lines 16-67) for bending a glass pane, or sheet (at least Col 1; line 31, Col 2; lines 52, and Col 4; line17) in a furnace (10) having a series of heating stations and bending station (14), wherein the furnace necessarily has an inlet and an outlet because the glass does not remain in the furnace indefinitely as taught by the cited method of Montonen above.  Montonen discloses the method comprising the steps:
providing a cold flat glass (Col 4; line 17), or glass pane on a mounting such as a ring mold (Col 4; line 18) or alternatives such as a press moling (16) (Col 4; lines52-64), wherein the mounting (2) or base ring mold of Montonen may be considered preheated prior to placing the cold flat glass as discussed further below, or preheated in the series of heating stations within said furnace discussed previously and explained in detail below.
Montonen discloses introducing the mounted glass sheet into the inlet of said furnace for bending (at least Col 4; lines 16-19),
discharging the bent mounted glass pane out of the outlet of the furnace (Col 4; lines 25-31, or 44-45),
withdrawing the bent, mounted glass pane from the mounting, such as a ring mold (at least Col 4; lines 44-46).  Montonen discloses placing the upper pressing mold within a specifically covered insulated space (23) (Col 4; line 46, thermal insulation of space 23 to maintain the temperature of the mold and prevent heat loss is discussed in at least Col 3; lines 50-62), and returning the mounting or base mold and the thermal insulation using a transport device, (track 2 at least Col 4; line 19).
Montonen then teaches removing the upper mold from the thermal insulation (23) prior to renewed mounting of the ring mold (Col 3, lines 57-66, Col 4; lines 44-50), Montonen discloses this method is carried out again in a cyclical manner at least Fig 2-3, See also claim 2 of Montonen).
Montonen discloses this method for bending a glass pane as discussed regarding claim 1 above may also be used in gravity molding however fails to specifically disclose all the steps. 
Regarding claims 1-2 and 6, Montonen discloses the upper glass mold in a pressing method within an insulating section (23) however fails to specifically explain the method steps of insulating the mold during gravity bending. One of ordinary skill in the art would be inclined to insulate the ring mold between heating and loading glass sheets to be molded for the same purpose of providing thermal insulation of to maintain the temperature of the mold and prevent heat loss.
Specifically regarding claim 5, giving the claims the broadest reasonable interpretation in view of the specification the mounting, or mold is heated, at least intermittently, between withdrawing the bent, mounted glass pane the mounting and introducing the mounted glass pane into the inlet of the furnace because at least some heat would be maintained within the insulated section disclosed by Montonen.
Additionally, in an analogous art of bending glass sheets Bailey discloses shaping equipment [0012], [0014], [0138]-[0139] preheating mold prior to loading glass to improve cycle time, thus it would be obvious to one of ordinary skill in the art to preheat the mold to a desired temperature in order to increase or control the cycle time.
Regarding claim 3, the thermal insulation (23) of Montonen comprises both a portion below and above the mounting thus the portion above is considered implemented like a hood and is put over the mounting during the installing of the thermal insulation as the mounting, or mold, is within insulating portion (23).
Regarding claim 4, Montonen discloses a method for bending a glass pane as discussed regarding claim 1 as discussed above, “a vicinity” is deemed indefinite and thus Montonen is considered to transport the mounting from the outlet of the furnace into a vicinity of the inlet within 60 seconds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4497645 wherein insulation (24a) is provided above mold, does not replace glass sheet after upper run, does teach corrugated, mesh, grate insulation (bottom) of lift
US 5178659 additional types of insulation known in art
US 20170283295 an insulation block under mold to reduce heat loss
US 20160318788 [0044] insulated preheating unit
US 2018/0297886 discloses compensating for heat loss (at least [0071]-[0073]), and potential auxiliary heating elements [0075] positioned properly to maintain heat.  The heated glass sheet traveling at specific velocities as it leaves the furnace determines the increase in viscosity in combination with the distance from the furnace exit [0077]-[0078].  One of ordinary skill in the art would recognize that the amount of time an article, either glass, or the bending mold, is not being actively heated will cause additional heat loss.  Where the goal of Montonen is to prevent heat loss of the molding apparatus it would be obvious to one of ordinary skill in the art to increase the velocity or reduce the travel distance to reduce heat loss as implied by the combination of Montonen and Thomas. Further in view of Bailey it would appear to yield present invention

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741